Citation Nr: 1630053	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  07-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine, to include as secondary to a service-connected low back disability. 

2.  Entitlement to service connection for arthritis of the bilateral shoulders, to include as secondary to a service-connected low back disability. 

3.  Entitlement to service connection for arthritis of the bilateral elbows, to include as secondary to a service-connected low back disability.

4.  Entitlement to service connection for arthritis of the bilateral wrists, to include as secondary to a service-connected low back disability.

5.  Entitlement to service connection for arthritis of the bilateral hips, to include as secondary to a service-connected low back disability.

6.  Entitlement to service connection for arthritis of the bilateral knees, to include as secondary to a service-connected low back disability.

7.  Entitlement to service connection for arthritis of the bilateral ankles, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 with subsequent reserve service until August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2010 and September 2015 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

The Veteran's March 2007 substantive appeal included a request to appear at a local hearing and the case was remanded in June 2010 to clarify this hearing request.  The Veteran indicated in July 2010 that he wished to testify before a Decision Review Officer (DRO) at the RO; however, the case was then returned to the Board without scheduling the requested hearing.  It was accordingly remanded a second time in September 2015 to provide the Veteran a DRO hearing.  The hearing was scheduled for October 21, 2015, but the Veteran withdrew his hearing request in October 2015 and asked that the case return to the Board for adjudication.  The Board will therefore proceed with a decision in this case.


FINDINGS OF FACT

1.  The Veteran does not have a systemic inflammatory arthritis process, such as rheumatoid arthritis or ankylosing spondylitis. 

2.  Degenerative joint disease (DJD) of the cervical spine was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.

3.  DJD of the bilateral acromioclavicular (AC) joints of the shoulders was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.

4.  DJD of the bilateral elbows was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.

5.  The Veteran does not have an arthritic process or other orthopedic disability of the bilateral wrists.

6.  DJD of the bilateral sacroiliac joints and trochanteric bursitis of the bilateral hips was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.

7.  DJD of the bilateral knees was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.

8.  The Veteran does not have an arthritic process of the bilateral ankles; tendonitis of the bilateral ankles was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Cervical spine arthritis was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

2.  Bilateral shoulder arthritis was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 

3.  Bilateral elbow arthritis was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 

4.  A chronic bilateral wrist disability was not incurred in or aggravated by active military service or proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

5.  Bilateral sacroiliac joint arthritis and trochanteric bursitis of the bilateral hips was not incurred in or aggravated by active military service, nor may their incurrence or aggravation be presumed therein, and they are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 

6.  Bilateral knee arthritis was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 

7.  Bilateral ankle tendonitis was not incurred in or proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection Claims

The Veteran contends that service connection is warranted for arthritis of multiple joints, to include the cervical spine and the bilateral shoulders, elbows, wrists, hips, knees, and ankles.  In statements dated throughout the claims period, he reports the onset of these conditions during active duty service, or in the alternative, contends that they are the result of a degenerative process first manifested in his lumbar spine and secondary to the service-connected residuals of a lumbosacral strain with degenerative changes.  

As a preliminary matter, the Board notes that this decision will only address whether service connection is warranted for arthritis, an arthritic process, or any similar orthopedic disability of the cervical spine, bilateral shoulders, elbows, wrists, hips, knees, and ankles.  The Veteran's appeal is limited to the joints listed on the first page of this decision as they were the areas of the body specified in the Veteran's original claim and are the only issues currently certified to the Board.  Where appropriate, the Board has determined whether service connection is warranted for any orthopedic disabilities of the claimed joints other than arthritis as they manifest similar symptomatology, including pain, swelling, and limitation of motion.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  However, to the extent the Veteran contends that he also experiences neurological impairment of the upper and lower extremities and fibromyalgia of all joints, these conditions are outside the current scope of this decision as they are neurological in nature rather than orthopedic.   

In addition, the specific diagnoses of fibromyalgia and Osgood-Schlatter disease of the bilateral knees are not addressed in this decision as they were previously adjudicated in final rating decisions dated in May 2008 and April 1979, respectively.  The Veteran's statements throughout the claims period clearly indicate that he is only pursuing service connection for arthritis (and any similar orthopedic condition under Clemons).  New and material evidence is necessary if the Veteran wishes to pursue claims for service connection for the previously denied disabilities of fibromyalgia and Osgood-Schlatter disease, but the Board reiterates that it has considered all the Veteran's applicable symptomatology in rendering the decision below.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that for the purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Board has therefore preserved the finality of the earlier rating decisions and the Veteran is not precluded from pursuing the current claims.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability which is proximately due to, the  result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  


Cervical Spine, Bilateral Shoulders, Elbow, Hips, Knees, and Ankle Disabilities

The Veteran contends that service connection is warranted for arthritis of multiple joints specified as the cervical spine, bilateral shoulders, elbows, hips, knees, and ankles.  He contends that he experienced the onset of pain in the joints during active service that has continued to the present day.  The Veteran also contends that service connection is warranted on a secondary basis as his current joint pain is due to service-connected lumbar arthritis that has spread to other areas of his body.  

The Board will first address whether service connection is warranted for arthritis of the claimed joints as directly due to active duty.  The evidence establishes current chronic disabilities; the September 2010 and January 2013 VA examiners both diagnosed degenerative joint disease of the cervical spine, bilateral shoulders, and knees, while arthritis of the elbows was identified by the January 2013 VA examiner.  The September 2010 examiner also diagnosed calcific tendonitis of the Achilles tendons, i.e. ankles, and arthritis of the sacroiliac joints and trochanteric bursitis of the bilateral hips.  The Veteran has received consistent treatment for joint pain throughout the claims period at various VA facilities and current disabilities are established. 

An in-service injury is also established despite the absence of injuries or complaints related to the disabilities on appeal in the service treatment records.  The Veteran stated during the September 2010 VA examination that he noticed the onset of pain in the claimed joints during service after injuring his low back in a lifting accident.  Although the back injury is documented in the service records, there is no objective evidence the Veteran experienced injuries or pain related to the joints currently on appeal during service.  Despite the lack of documentation, the Veteran is competent to report symptoms and events that occurred during service, and the Board will therefore resolve any doubt in his favor and find that in-service injuries are established.

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, service records do not indicate such a link.  As noted above, service treatment records do not document any instances of complaints or treatment related to the disabilities on appeal.  The Veteran was seen multiple times during service for knee pain, but was consistently diagnosed and treated only for Osgood-Schlatter disease, a condition affecting the patellar ligaments at the tibial tuberosity.  Service connection for this condition as a congenital abnormality was denied in an April 1979 rating decision and this specific disability is not part of the appeal currently before the Board.  The in-service records pertaining to the bilateral knees do not contain any indication of joint space or other orthopedic abnormalities and there is no evidence linking the current bilateral knee arthritis to active duty.  The Veteran's joints were all normal at the June 1978 separation examination and the only diagnosed condition was obesity.  
Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of chronic cervical, shoulder, elbow, hip, knee, and ankle disabilities during active duty service.

Post-service treatment records also weigh against the claims for service connection.  The post-service private and VA treatment records document complaints of joint pain beginning more than 10 years after service and do not establish arthritis or any other chronic disability of the cervical spine, shoulders, elbow, hips, knees, or ankles until years later.  A January 1981 reserves service examination did not note any abnormalities of the claimed joints aside from enlargement of tibial tubercles (associated with Osgood-Schlatter disease) and the Veteran's increased weight.  The Veteran also denied a history of arthritis, joint deformities, or elbow and knee problems on the accompanying report of medical history.  The Veteran was hospitalized at the VAMC in September 1985 for a right knee stress fracture, but this condition was associated with Osgood-Schlatter disease and excessive weight.  An X-ray of the right knee at that time documented irregularities of the tibial tuberosity and a stress fracture, but show joint spaces were well-maintained.  

The earliest evidence of post-service lay complaints pertaining to the claimed arthritis dates from November 1987 when the Veteran was involved in a motor vehicle accident and sought treatment at the VAMC for cervical and other joint pain.  He sought additional neurological and orthopedic treatment for injuries related to the same car accident in January 1988 and May 1989, respectively, but no chronic conditions were identified.  The January 1988 neurologist found the Veteran's cervical pain was related to whiplash with no evidence of permanent damage.  The May 1989 orthopedist noted that examination of the cervical spine, shoulders, and elbows was normal and a cervical X-ray did not document any abnormalities.  A year later in June 1990, on a medical history form generated in association with the Veteran's employment at the Marion VAMC, he noted a history of low back pain and bursitis of the shoulders due to a work-related injury, but again, no chronic conditions of the joints on appeal were identified.  

There is no objective medical evidence of chronic disabilities until October 1996, almost 20 years after the Veteran's separation from active service, when X-rays performed as part of a VA examination established the presence of mild degenerative changes in the cervical spine and bilateral knees.  VA treatment records dating from October 1999 to the present contain diagnoses of generalized arthritis, and degenerative changes of the shoulders and elbows were confirmed on X-ray reports performed at the January 2013 VA examination.  There are clearly no findings of arthritis within a year from active duty service and service connection for arthritis for the claimed joints on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  The Board also notes that the length of time that lapsed between the Veteran's active service and the earliest evidence of the disabilities on appeal is also one of the factors weighing against the claims for direct service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

There are also no competent medical opinions in support of the claims for direct service connection.  None of the Veteran's VA or private physicians have provided medical opinions connecting the claimed cervical, shoulder, elbow, hip, knee, and ankle disabilities to active duty service.  In fact, the only medical opinions of record, those of the September 2010 and January 2013 VA examiners, weigh against the claims.  After a thorough review of the complete claims file, both VA examiners concluded that the Veteran's orthopedic conditions were not directly related to active service.  The September 2010 VA examiner, a rheumatologist, noted that the lack of any treatment or complaints during service or at the January 1981 reserve examination and observed the medical evidence was not consistent with the Veteran's reports of continuous joint pain since 1976.  Both VA examiners also noted there were no findings of arthritis or similar orthopedic conditions until decades after the Veteran's separation from military service.  The January 2013 VA examiner further concluded that the Veteran's arthritis was no more than would be expected in a person of his age and body habitus and his Osgood-Schlatter disease of the knees was characterized as currently inactive.  The VA examiners' medical opinions were rendered based on a full review of the history and accurate facts in this case and were supported by well-reasoned and thoroughly explained rationales.  The VA medical opinions are therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The only objective evidence submitted by the Veteran to support his claims for service connection are copies of articles pertaining to the symptoms, course, and features of arthritis. These articles describe arthritis as following a slow, progressive course that ends with joint failure and subsequent disability.  The information contained in the articles does not provide any specific support to the claims for service connection, as they identify the cause of osteoarthritis as "unknown," but identify age as the primary factor in its development.  In addition, while the articles note that arthritis is typically productive of symptoms such as joint enlargement, crepitus with movement, and limitation of motion, the articles do not provide any information linking the Veteran's degenerative joint conditions to any incident or activities of active duty service.  The articles do not discuss a possible relationship between the Veteran's arthritis and service and are of little probative value.  See Wallin v. West, 11 Vet. App. 509 514 (1998 (holding that in order to establish service connection by means of treatise evidence (textbook or article) the evidence must "not simply provide speculative generic statements not relevant to the veteran's claim."); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about the possibility of a link between chest trauma and restrictive lung disease . . . [is] too general and inconclusive ...").  

The Veteran has also reported experiencing continuous joint pain since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the diagnosed bilateral Achilles tendon (ankle) tendonitis and bilateral hip trochanteric bursitis are not chronic conditions listed in 38 C.F.R. § 3.309(a), the Veteran's reports of continuous symptoms can still support the claims for service connection under 38 C.F.R. § 3.303(d).  

Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, the Board finds that the Veteran's reports of continuous pain in the cervical spine, shoulders, elbow, hips, knees, and ankles since service are not credible.  The Board accepts the Veteran's history that he experienced some joint pain during service, but his statements reporting continuous pain in the claimed joints since that time are contradicted by the objective medical evidence of record and the Veteran's own inconsistent statements regarding the history of the disabilities on appeal.  

The Veteran reports that he first experienced pain in all the claimed joints during active duty service soon after injuring his low back.  However, as discussed above, service are records are entirely negative for any complaints or treatment related to his current disabilities, despite documenting treatment for other joint conditions, including a low back injury and Osgood-Schlatter disease.  The Veteran also specifically denied experiencing a history of arthritis, joint problems, and elbow and knee abnormalities on the medical history form accompanying his reserve service examination in January 1981.  Additionally, the post-service medical records are not consistent with the Veteran's recent reports of continuous joint problems since service.  He denied having any problems with his knees during a February 1979 VA examination and did not seek treatment with private or VA providers for orthopedic problems until almost 10 years after service, when he experienced a stress fracture related to Osgood-Schlatter disease and was involved in a post-service motor vehicle accident.  The earliest reports of problems during service date from decades after service; prior to that time the Veteran related his complaints of joint pain to post-service injuries including a motor vehicle accident in November 1987, a work-related injury of the shoulders, or a more widespread disease process such as fibromyalgia or myositis.  

Finally, the Board notes that the Veteran is trying to recollect events that occurred almost 30 years before he filed his claim for VA benefits in 2005 and the record contains evidence that he has a long history of memory problems.  As early as November 1981, the record documents the Veteran's memory loss regarding his medical history.  At that time, he reported to his VA physician that he had experienced intermittent low back pain since service, but was unable to recall anything more specific due to memory problems associated with alcohol use.  In March 1996, the Veteran reported during a VA psychology consultation that he experienced blackouts and transient memory loss.  More recently, in April 2008, a mass was removed from the Veteran's left frontal lobe and VA neuropsychiatric testing in June and November 2010 indicated memory loss consistent with depression and anxiety.  In short, the Board finds that the Veteran's reported history of continuous pain in the cervical spine, shoulder, elbow, hips, knees, and ankles since active duty service, provided in the context of his claim for compensation, is not credible evidence in light of the negative service and post-service treatment records, past inconsistent statements, and the length of time that has passed since the events in question.  As the Veteran's history is not credible evidence, service connection under 38 C.F.R. § 3.303(b) and (d) is not possible based on reports of continuous symptoms since service. 

The Board has also considered the Veteran's statements that his current disabilities are related to an injury during service, but as a lay person, his statements are not competent evidence as to medical etiology or rendering medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Veteran's statements are competent evidence as to observable symptoms, such as the onset of joint pain, but the Board finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence sufficient to establish service connection.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record, including the medical opinions of the September 2010 and January 2013 VA examiners.

The Board will now turn to whether service connection is warranted for the claimed cervical, shoulder, elbow, hip, knee, and ankles disabilities as secondary to service-connected residuals of a lumbosacral strain with facet degenerative changes.  The Veteran contends that he manifests a progressive arthritic disease that has spread from his low back to the other joints currently on appeal.  There is no competent evidence in support of the claims for secondary service connection and none of the Veteran's treating physicians have indicated a link exists between the service-connected low back disability and the Veteran's diagnosed joint conditions.  Furthermore, as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disabilities.  Jandreau, 429 F.3d at 1377. 

The Veteran essentially argues that because he has service-connected arthritis of the lumbar spine, it must be the cause of his arthritis in the other joints.  Although the record establishes that the Veteran has arthritis of the cervical spine, shoulders, elbows, sacroiliac joints, and knees, the competent medical evidence does not establish that he has a systemic arthritic disease.  Both VA examiners, including the September 2010 VA rheumatologist, concluded that there was no mechanism whereby the Veteran's lumbar spine arthritis could spread, cause, or aggravate his other claimed disabilities.  The September 2010 VA rheumatologist specifically diagnosed degenerative arthritis with additional non-arthritic soft tissue processes of the applicable joints and found that the physical examination, X-rays, laboratory data, and history of the Veteran's conditions was not consistent with an active inflammatory process or ankylosing spondylitis.  The rheumatologist also concluded that the Veteran's degenerative arthritis of the lumbar spine could not "cause" his other joint disabilities.   Additionally, the VA rheumatologist provided a negative opinion regarding aggravation of the Veteran's arthritis by the service-connected low back condition.   Instead, the Veteran's joint conditions were attributed to a leg length discrepancy, associated gait alteration, his age, and the natural progression of degenerative joint disease in a morbidly obese individual.  A similar conclusion was reached by the January 2013 VA examiner, who found that the Veteran did not have a type of arthritis which spreads to other body areas; instead, the Veteran had generalized arthritis of multiple joints.  As noted above, these opinions were well-supported with numerous references to specific evidence in the Veteran's claims file and medical history and were accompanied by length and fully explained rationales.  They are entitled to substantial probative weight and outweigh the Veteran's lay statements in support of the claims.  

In sum, although the Board finds that current disabilities, including degenerative arthritis, and in-service injuries are present in this case, the evidence weighs against a finding of any in-service chronic conditions related to that injury.  In addition, the weight of the competent evidence, including the service treatment records and competent medical opinions, are against a nexus between the currently diagnosed joint disorders and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  There is also no competent evidence of a link between the Veteran's diagnosed conditions and the service-connected lumbar spine disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2014).


Bilateral Wrist Disabilities

The Veteran contends that service connection is warranted for a bilateral orthopedic wrist disability as it was incurred during active duty service, or in the alternative, is secondary to a service-connected low back disability.  After review of the complete record, the Board finds that the Veteran does not have a chronic bilateral orthopedic wrist disability.  

The record contains some evidence of bilateral wrist complaints during and after service, but this evidence does not establish a chronic disability.  Service treatment records include the report of a September 1975 X-ray to check for a left wrist fracture.  No abnormalities were noted on the X-ray report and there is no other indication of a wrist problem during service.  The Veteran's upper extremities were normal at the June 1978 separation examination and a January 1981 examination performed in conjunction with the Veteran's reserve service.  At that time, the Veteran also denied a history of arthritis or joint deformities.  

Post-service records also document occasional complaints of wrist pain without establishing the presence of a current chronic orthopedic condition.  In September 1987, the Veteran was seen at the VAMC with complaints of low back pain, muscle spasms, left calf, and left wrist pain.  He was diagnosed with left wrist tendonitis, but physical examination of the wrists was normal.  Similarly, a May 1989 private examination of the Veteran's upper extremities found that the wrists were normal.  In March 1992, the Veteran was diagnosed with bilateral carpal tunnel syndrome at the VAMC based on his complaints of wrist pain, tingling, and an abnormal nerve conduction study indicating sensory impairment of the bilateral median nerves.  Since that time, the Veteran has received consistent treatment for carpal tunnel syndrome and his complaints of bilateral wrist pain and associated neurological impairment have been associated with this diagnosis and peripheral neuropathy.  

The service and post-service medical evidence therefore establishes that the Veteran has been seen at various times for bilateral wrist complaints, but a chronic orthopedic disability has not been identified to account for the reports of pain.  Although left wrist tendonitis was identified at the VAMC in September 1987, the accompanying physical examination was entirely normal.  The Board also observes that injuries and conditions documented during active service and/or decades before the receipt of a claim for service connection are not sufficient to establish the presence of current disabilities.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In this case, the Veteran's claim for service connection for bilateral wrist arthritis was received in August 2005 and the weight of the competent evidence is clearly against the presence of a bilateral orthopedic wrist disability since that date.  

The evidence dated after receipt of the Veteran's August 2005 claim for service connection establishes that he does not have a chronic orthopedic bilateral wrist disability.  Treatment records only document diagnoses and treatment for carpal tunnel syndrome and upper extremity peripheral neuropathy, neurological conditions that are outside the scope of this decision.  In addition, the record contains two VA medical opinions weighing against the finding of an orthopedic wrist condition.  In September 2010, a VA rheumatologist concluded that the current physical examination, X-rays, and laboratory data did not show degenerative arthritis of the bilateral wrists.  The examination and range of motion studies also did not suggest an arthritic process.  Another VA examiner found in January 2013 that there was no diagnosis and no current or chronic wrist condition; the Veteran only had a nerve condition and used wrist splints.  Again, this conclusion was based on a current physical examination, past findings, the Veteran's history, and imaging. 

The Veteran contends that his symptoms of bilateral wrist pain are symptoms of arthritis or a similar orthopedic disability or process affecting multiple joints.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Board finds that the Veteran's statements diagnosing himself with a chronic orthopedic wrist disability are outweighed by the objective medical evidence against the claim.  The Veteran is competent to report his symptoms of bilateral wrist pain, but as noted above, the medical evidence universally associates his complaints with neurological impairment of the upper extremities based on physical examinations and objective tests.  Two VA examiners have also provided medical opinions against the presence of a chronic orthopedic bilateral wrist condition.  The medical evidence and opinions, based on objective testing and imaging, clearly outweigh the Veteran's subjective lay statements. 

The Board also notes that the Veteran is not competent to diagnose himself with the specific condition of arthritis.  The symptoms of arthritis, as detailed in copies of various articles submitted by the Veteran, mirror numerous other disabilities affecting multiple systems of the body.  Proper medical training is necessary to distinguish arthritis from other similar disabilities, and there is no indication the Veteran possesses such training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  To the extent the Veteran points to a July 2003 VA bone scan as establishing arthritis in the bilateral wrists, the Board observes that the scan report only notes the presence of osteoarthritis-type uptake throughout the skeletal system, including the right knee.  The report does not specifically identify the bilateral wrists and the September 2010 VA rheumatologist found that the bone scan was not determinative as to the presence of arthritis.  

The Board therefore finds that the Veteran's complaints of bilateral wrist pain are due to neurological impairment of the upper extremities.  The competent medical evidence establishes that the Veteran does not have bilateral wrist arthritis or any other similar orthopedic disability.  The Veteran's lay statements diagnosing an orthopedic wrist condition are outweighed by the medical evidence and opinions of the September 2010 and January 2013 VA examiners, whose conclusions are based on objective physical examinations and tests.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against the claim and it is denied.



ORDER

Entitlement to service connection for arthritis of the cervical spine, to include as secondary to a service-connected low back disability, is denied. 

Entitlement to service connection for arthritis of the bilateral shoulders, to include as secondary to a service-connected low back disability, is denied. 

Entitlement to service connection for a bilateral elbow disability, to include arthritis and as secondary to a service-connected low back disability, is denied.

Entitlement to service connection for a bilateral wrist disability, to include arthritis and as secondary to a service-connected low back disability, is denied.

Entitlement to service connection for a bilateral hip disability, to include arthritis of the sacroiliac joints trochanteric bursitis and as secondary to a service-connected low back disability, is denied.

Entitlement to service connection for arthritis of the bilateral knees, to include as secondary to a service-connected low back disability, is denied.

Entitlement to service connection for a bilateral ankle disability, to include arthritis and as secondary to a service-connected low back disability, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


